Reasons for Allowance and Comment
The following is the Examiner’s statement of reasons for allowance:
The Applicant’s claims 1-20 are allowable, since claims 1-20 are not objected to nor are rejected under 35 U.S.C. §§101, 102, 103, or 112. Specifically, claims 1-20 are novel and non-obvious, since the closest prior art of reference (i.e. Grubbs (US 2016/0314717) in view of Zhao, et al., (US 2009/0088634) do not teach the feature limitations of “A virtual reality system for simulating a robotic surgical environment, the system comprising: one or more processors configured to render a computer-generated virtual robotic surgical environment in a client application to a head-mounted display, the computer- generated virtual robotic surgical environment comprising one or more virtual robotic arms mounted on a virtual patient table wherein the one or more virtual robotic arms are generated based on kinematic models and control modes of a real robotic arm; and one or more handheld devices configured to receive a user input to move one of the one or more virtual robotic arms; wherein the one or more processors are further configured to: transmit a status of the one of the one or more virtual robotic arms to a server application; generate an actuation command in the server application based on the user input, and the status of the one of the one or more virtual robotic arms; and transmit the actuation command back to the client application for rendering, to the head-mounted display, a motion of the one of the one or more virtual robotic arms in response to the user input in the client application.” Therefore, no statutory rejections regarding subject-matter eligibility or prior art exist, and claims 1-20 are allowable. 
However, the objections to the specification and the drawings still remain. Specifically, with regard to the specification, the title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: VIRTUAL REALITY SYSTEM FOR SIMULATING A ROBOTIC SURGICAL ENVIRONMENT. Further, with regard to the drawings, FIGS. 1A, 1B, 2A, 2B, 5A, 5B, 6A-6E, 8, 9A-9C, 10A-10C, 11, 12 and 14 do not comply with 37 CFR 1.84(a)(1); FIGS. 1A, 1B, 2A, 2B, 5A, 5B, 6A-6E, 8, 9A-9C, 10A-10C, 11 and 12 do not comply with 37 CFR 1.84(m); and FIGS. 9A-9C, 10A-10C, 11 and 12 do not comply with 37 CFR 1.84(b)(1), as stated previously in the Final office action mailed March 26, 2021.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Lewis, can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715